Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/17/22 is acknowledged. 	Applicant’s species election without traverse is acknowledged. The Examiner notes that the Applicant’s election of alkylbenzene sulfonate surfactant, methyl urea, and alcohol oxylalkylates is unnecessarily narrow and therefore the Examiner will be understanding the claims/election as follows:
the first surfactant is anionic and selected from the group as claimed in claim 9 (claims 7, 8, and 10 are withdrawn as non-elected)
the hydrocarbon altering additive (HA) is a urea derivative and selected from the group as claimed in claim 3 (claims 2 and 4 are withdrawn as non-elected)
the second surfactant is nonionic
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Alexis et al. (US 2019/0233716). 	With respect to independent claim 1, Alexis discloses a modified treatment fluid ([0006]) comprising: 	a first surfactant, wherein the first surfactant is anionic ([0006], [0063], and [0064]); 	a hydrocarbon alterative additive, wherein the hydrocarbon alterative additive is a urea derivative ([0089]); and 	a treatment fluid ([0006]).
 	With respect to depending claim 5, Alexis discloses further comprising a second surfactant, wherein the second surfactant is different from the first surfactant ([0006] and [0063]). 	With respect to depending claim 6, which is dependent upon claim 5, Alexis discloses wherein the second surfactant is nonionic ([0063]).
 	With respect to depending claim 11, Alexis discloses wherein the treatment fluid is an aqueous fluid, a non-aqueous fluid, or a combination thereof ([0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alexis et al. (US 2019/0233716- cited above).
 	With respect to depending claim 3, Alexis discloses wherein the HA is a urea derivative such as cyclic urea or dimethyl ethylene urea ([0089]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such urea derivatives. 	With respect to depending claim 9, Alexis discloses wherein the first surfactant is anionic and may be alkylbenzenesulfonates ([0064]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such anionic surfactants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Samuel et al. (US 2011/0111991) teaches a treatment fluid comprising an anionic surfactant and a urea derivative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674